Dear Mr. Hodgkins:
We respond to your verbal request for an opinion from this office as follows.
In response to your first inquiry, a sheriff may not pay an employee severance pay at the time of permanent separation from service by voluntary resignation. Such a payment is in violation of LSA-Const. Art. VII, § 14 (1974), which provides, in pertinent part:
       Prohibited Uses. Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged, or donated to or for any person association, or corporation, public or private . . .
The court in McElveen v. Callahan, 309 So.2d 379
(La.App. 3rd Cir. 1975) held as follows:
       The payment of bonuses to public employees is illegal, whether paid directly as such or disguised as payment for extra duties or overtime. Payments to be legal must be in the form of salary increases for the future, not extra compensation for past services rendered.
In response to your second inquiry, concerning sales tax on cigarette papers, we direct your attention to Act 46, Section 1 of the 1994 Regular Legislative Session, amending and reenacting LSA-33:2740.25 to provide the following, in pertinent part:
       B. The governing authority of any parish may levy a tax of not more than one dollar and twenty-five cents per pack upon the sale at retail of cigarette papers in the parish. This tax shall not be levied on cigarette papers packaged with tobacco. The tax shall be in addition to any other sales tax levied by the state or any other governing authority. In the event a tax on cigarette papers is levied by the governing authority, all proceeds from the tax shall be dedicated and paid to the sheriff of the parish and shall be used solely for the purpose of developing or continuing the Drug Abuse Resistance Education (D.A.R.E.) programs within the public and private educational systems of the parish.
Interpreting this legislation, we conclude the tax would be levied on the entirety of the parish.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                                     RICHARD P. IEYOUB ATTORNEY GENERAL
                                     BY: ______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. Buddy Hodgkins Sheriff's Association 1175 Nicholson Drive Baton Rouge, LA 70802
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL